As filed with the Securities and Exchange Commission on November 23, 2011 Registration No. 333-178063 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3/A (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 QUEPASA CORPORATION (Exact name of registrant as specified in its charter) NEVADA 86-0879433 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 280 Union Square Drive New Hope, Pennsylvania 18938 (215) 862-1162 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Michael Matte 280 Union Square Drive New Hope, Pennsylvania 18938 (215) 862-1162 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Michael D. Harris, Esq. Brian S. Bernstein, Esq. Harris Cramer LLP 3507 Kyoto Gardens Drive, Suite 320 Palm Beach Gardens, Florida 33410 (561) 478-7077 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box: þ If this Formis filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Formis a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Formis a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ The registrant hereby amends this registration statement on such date or date(s) as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission acting pursuant to said Section8(a) may determine. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission of which this prospectus is a part becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated November 23, 2011 QUEPASA CORPORATION PROSPECTUS 2,278,909 Shares of Common Stock This prospectus relates to the sale of up to 798,961 shares of common stock and 1,479,948shares of our common stock issuable upon the conversion of Series A-1 Preferred Stock which may be offered by the selling shareholders identified in this prospectus. We will not receive any proceeds from the sales of shares of our common stock by the selling shareholders named on page 14. Our common stock trades on the NYSE Amex under the symbol “QPSA.”As of November 17, 2011, the closing price of our common stock was $3.83 per share. The common stock offered in this prospectus involves a high degree of risk.See “Risk Factors” beginning on page3 of this prospectus to read about factors you should consider before buying shares of our common stock. No underwriter or other person has been engaged to facilitate the sale of shares of our common stock in this offering.Each selling shareholder may be deemed an underwriter of the shares of our common stock that it is offering within the meaning of the Securities Act of 1933.We will bear all costs, expenses and fees in connection with the registration of these shares. The selling shareholders are offering these shares of common stock. The selling shareholders may sell all or a portion of these shares from time to time in market transactions through any market on which our common stock is then traded, in negotiated transactions or otherwise, and at prices and on terms that will be determined by the then prevailing market price or at negotiated prices directly or through a broker or brokers, who may act as agent or as principal or by a combination of such methods of sale. The selling shareholders will receive all proceeds from the sale of the common stock. For additional information on the methods of sale, you should refer to the section entitled “Plan of Distribution.” Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is , 2011 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 THE OFFERING 2 RISK FACTORS 3 USE OF PROCEEDS 13 SELLING SHAREHOLDERS 14 PLAN OF DISTRIBUTION 15 LEGAL MATTERS 16 EXPERTS 16 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 16 PRO FORMA FINANCIAL INFORMATION 18 MYYEARBOOK’S MANAGEMENT DISCUSSION AND ANALYSIS 25 FINANCIAL STATEMENTS OF MYYEARBOOK F-1 You should rely only on information contained in this prospectus.We have not authorized anyone to provide you with information that is different from that contained in this prospectus.The selling shareholders are not offering to sell or seeking offers to buy shares of common stock in jurisdictions where offers and sales are not permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock.We are responsible for updating this prospectus to ensure that all material information is included and will update this prospectus to the extent required by law. PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus.You should read the entire prospectus carefully including the section entitled “Risk Factors” before making an investment decision.Quepasa Corporation, is referred to throughout this prospectus as “Quepasa,” “we,” “our” or “us.”When we refer to myYearbook, we are referring to our wholly-owned subsidiary Insider Guides, Inc. Our Company Quepasa Corporation is the leading social discovery platform and the best place to meet new people.Quepasa operates leading social networking sites myYearbook.com and Quepasa.com, as well as Quepasa Games, a cross platform social game development studio.myYearbook.com and Quepasa.com make meeting new people fun and easy online and on mobile phones by combining innovative social games, virtual goods, social applications, and a robust virtual currency to facilitate introductions and break the ice.Quepasa, through its website Quepasa.com, is one of the fastest growing online social communities for young Latinos.Quepasa.com provides users with access to an expansive, multilingual menu of resources that promote social interaction, information sharing, and other topics of importance to Latino users and is dedicated to empowering young Latinos with the most entertaining online social community. On November 10, 2011, Quepasa Corporation and Insider Guides, Inc., owner of social network myYearbook.com merged, which we refer to as the “Merger.” Quepasa received $5 million from Mexicans & Americans Trading Together, Inc., which we refer to as “MATT, Inc.”, a large existing shareholder of the Company, and the Company issued to MATT, Inc. shares of Series A-1 Preferred Stock, which we refer to as “Series A-1.”The Series A-1 is convertible into shares of Quepasa’s common stock at $3.378495, which was 85% of the volume weighted average price during the 20 trading days ending with the date of the closing of the Merger.In connection with this investment, Quepasa agreed to register the 1,479,948 shares of common stock underlying the Series A-1 held by MATT, Inc. In September 2011, Quepasa closed a Securities Purchase Agreement with Harvest Small Cap Partners, LP and Harvest Small Cap Partners Master, LTD. and issued 1,000,000 shares of Series A Preferred Stock, which we refer to as “Series A,” for $5,000,000.Because the Series A had a variable conversion price that was not definitive until the closing of the Merger, Quepasa previously registered 1,397,233 shares on a Form S-3 on September 27, 2011.The shares being registered hereunder are the additional shares underlying the Series A as a result of the conversion price being reduced.On November 14, 2011, the Series A investors converted all of their shares of Series A into 1,479,948 shares of which 82,715 are being registered hereunder. In November 2011, Quepasa sold 716,246 shares of common stock to four investors for $2,557,000 and agreed to register the shares. Corporate Information We are a Nevada corporation.Our principal executive offices are located at 280 Union Square Drive, New Hope, Pennsylvania 18938.Our phone number is (215) 862-1162and our corporate website can be found at www.quepascorp.com.The information on our website is not incorporated into this prospectus. 1 THE OFFERING Common stock outstanding prior to the offering: 35,148,172shares Common stock offered by the selling shareholders: 2,278,909 shares (1) Common stock outstanding immediately following the offering: 35,947,133shares (1) Use of proceeds: We will not receive any proceeds from the sale of the shares of common stock by the selling shareholders. Risk Factors: See “Risk Factors” beginning on page3 of this prospectus for a discussion of factors you should carefully consider before deciding to invest in shares of our common stock. Stock Symbol: NYSE Amex: QPSA (1) The shares of common stock underlying Series A-1 are not outstanding as of the date of this prospectus.Therefore, the total shares outstanding following the offering does not include these shares. The number of shares of common stock to be outstanding after this offering excludes: ● a total of9,754,420 shares of common stock issuable upon the exercise of outstanding stock options; ● a total of1,859,089 shares of common stock reserved for future issuance under our 2006 Stock Incentive Plan; and ● a total of4,200,000 shares of common stock issuable upon the exercise of warrants. 2 CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS This prospectus including the incorporated documents contains forward-looking statements.All statements other than statements of historical facts, including statements regarding our future financial position, liquidity, business strategy and plans and objectives of management for future operations, are forward-looking statements.The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “could,” “target,” “potential,” “is likely,” “will,” “expect” and similar expressions, as they relate to us, are intended to identify forward-looking statements.We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. The results anticipated by any or all of these forward-looking statements might not occur. Important factors, uncertainties and risks that may cause actual results to differ materially from these forward-looking statements are contained in the risk factors that follow and elsewhere in this prospectus and the incorporated documents. We undertake no obligation to publicly update or revise any forward-looking statements, whether as the result of new information, future events or otherwise. For more information regarding some of the ongoing risks and uncertainties of our business, see the risk factors that follow and or that are disclosed in our incorporated documents. RISK FACTORS Investing in our common stock involves a high degree of risk.You should carefully consider the following risk factors before deciding whether to invest in Quepasa.If any of the events discussed in the risk factors below occur, our business, consolidated financial condition, results of operations or prospects could be materially and adversely affected.In such case, the value and marketability of the common stock could decline. Additionally, investors should read and carefully consider the risk factors prior to making an investment decision to purchase or sell our common stock. Risk Factors Relating to Our Company If our integration of myYearbook is unsuccessful or if we are unable to integrate future acquisitions, our business will be materially and adversely affected. While our acquisition of XtFt was a start-up company with immaterial assets, myYearbook has greater revenue and assets and more employees than we did prior to the myYearbook merger.Among other things, Quepasa.com and myYearbook.com operate different technology platforms and their websites offer members different features. Following our acquisition of myYearbook and XtFt, we may make acquisitions of social media technology companies. Our success will depend in part on the ability of Quepasa to manage the integration of future acquisitions. Integrating businesses poses a variety of challenges, which we must meet. The process of integrating any future acquired business may be disruptive to our business and may cause an interruption of, or a loss of momentum in, our business as a result of the following factors, among others: ● Our members may cease visiting myYearbook.com or Quepasa.com or if they find our website is no longer interesting or fun; ● Loss of key employees; ● integrating personnel from the two companies while maintaining focus on providing a consistent, high quality level of service; ● integrating complex systems, technology, networks and other assets in a seamless manner that minimizes any adverse impact on suppliers, employees and other constituencies; ● Possible inconsistencies in standards, controls, procedures and policies among the combined companies and the need to implement company-wide financial, accounting, information and other systems; ● Failure to maintain the quality of services that the companies have historically provided; ● complexities associated with managing the larger, combined business; and ● The diversion of management’s attention from our day-to-day business as a result of the need to deal with any disruptions and difficulties and the need to add management resources to do so. If we cannot integrate myYearbook successfully or if we make future acquisitions and fail to integrate them successfully, our business and future results of operations and financial condition may be materially and adversely affected. 3 These disruptions and difficulties, if they occur, may cause us to fail to realize the cost savings, revenue enhancements and other benefits that we currently expect to result from that integration and may cause material adverse short and long-term effects on our operating results and financial condition. If we are not able to integrate the businesses including myYearbook, our future results of operations may reflect declining revenue growth. Even if we are able to integrate the operations of acquired businesses into our operations, we may not realize the full benefits that we anticipate. If we achieve the expected benefits, they may not be achieved within the anticipated time frame. Also, the cost savings and other synergies from these acquisitions may be offset by costs incurred in integrating the companies, increases in other expenses, operating losses or problems in the business unrelated to these acquisitions. Because we face significant competition from other social networks and companies with greater resources, we may not be able to compete effectively. The social networking industry is fiercely competitive and constantly evolving.Quepasa competes for new members, the leisure time and attention of its existing members, the discretionary spending of its members and for advertisers.Quepasa.com faces formidable competition from other companies that seek to connect young people, specifically Latinos online.Quepasa.com’s primary competitors are other companies providing portal and online community services, especially to the Spanish and Portuguese language Internet users, such as Facebook, Yahoo!Español,MySpace Latino, America Online Latin America, StarMedia, Hi5, Orkut, Batanga, Terra.com and UOL.com.myYearbook.com’s primary competition comes from social media websites and mobile applications, such as Facebook, Badoo, Myspace, Tagged, Hi5 and Foursquare.All of these companies have a more established reputation, longer operating histories and more established relationships with users.They can use their experience and resources against us in a variety of competitive ways, including developing ways to attract and maintain users.Yahoo and America Online also may have a greater ability to attract and retain users than we do because they operate Internet portals with a broad range of content and services. If myYearbook’s use of Facebook as a distribution, marketing and promotion platform is restricted, its business will suffer. Facebook is an important distribution, marketing and promotion platform for myYearbook’s content and applications.myYearbook generates a significant portion of its new users through the Facebook platform and expects to continue to do so for the foreseeable future.As such, it is subject to Facebook’s standard terms and conditions for Facebook Connect and for application developers, which govern the promotion, distribution and operation of games and other applications on the Facebook platform. If any of the following events occurs, it would harm myYearbook’s ability to acquire new members and provide services to its existing members: · Facebook discontinues or limits access to its platform by myYearbook and other application developers; · Facebook modifies its terms of service or other policies, includingchanging how the personal information of its users is made available to application developers on the Facebook platform or shared by users; or · Facebook develops its own competitive offerings. myYearbook has benefited from Facebook’s strong brand recognition and large user base. If Facebook loses its market position or otherwise falls out of favor with Internet users, myYearbook would need to identify alternative channels for marketing, promoting and distributing its content and applications, which would consume substantial resources and may not be effective. In addition, Facebook has broad discretion to change its terms of service and other policies with respect to myYearbook and other developers, and those changes may be unfavorable to myYearbook.Facebook may also change its fee structure, add fees associated with access to and use of the Facebook platform, change how the personal information of its users is made available to application developers on the Facebook platform or restrict how Facebook users can share information with friends on their platform. If our members do not interact with each other or our viral marketing strategy fails, our ability to attract new members will suffer and our revenue will decrease. Part of our success is dependent upon the myYearbook and Quepasa.com members interacting with each other on our websites, mobile applications and contributing to our viral advertising platforms, including our myYearbook and DSM platform. If our platforms are unsuccessful and our members do not spread our advertisers’ messages throughout the Internet, our operating results will suffer. 4 As opposed to the members on myYearbook.com website, the majority of Quepasa.com members do not visit the website frequently and spend a limited amount of time when they visit.If we are unable to encourage our members to interact more frequently and to increase the amount of user generated content they provide, our ability to attract new users to the Quepasa.com website and our financial results will suffer. If we are unable to expand the number of users to our website and generate sufficient revenue, your investment may be jeopardized. In order to operate our website profitably, we must attract sufficient users, including users who regularly visit our website.In addition, we must generate revenue from these users.To date, we have identified two primary revenue sources –advertising and virtual currency.We must continue to generate material revenue from advertising and expand our other revenue sources including social games and mobile applications.If we unable to attract sufficient users, we will not generate sufficient revenue and your investment may be jeopardized. If we are unable to expand and monetize our social gaming portfolio, our future results of operations may be adversely affected. Quepasa believes that social games will be an extremely important part of its business model and its ability to generate significant revenue.In March 2011, we acquired XtFt Games, which we re-named Quepasa Games, and are now developing all of our games in-house.Our ability to develop successful new online games in-house will largely depend on our ability to (i)anticipate and effectively respond to changing of players’ interests and preferences and to technological advances in a timely manner, (ii)attract, retain and motivate talented online game development personnel and (iii)execute effectively our online game development plans. In-house development requires a substantial initial investment prior to the launch of a game, as well as a significant commitment of future resources to update and expand the games.Earlier in 2011, Quepasa Games launched its first social game for the Brazilian market. While initial results are encouraging, we cannot assure you the initial trend will continue.In an effort to further commercialize this game, we recently launched a campaign with Coca Cola Brasil featuring Coca Cola branded virtual products.It is too early to determine if this campaign will be successful. We cannot assure you that we will be successful in developing and monetizing successful new games.If we fail to expand our offering of social games,if our members do not play the games on a regular basis or ifwe do not receive sufficient revenue from gaming on our website or other websites, our future results of operations will be materially and adversely affected. If the Apple “App Store” and or the Android “Marketplace” change their search and rating algorithms we may not be able to acquire new mobile members. myYearbook acquires new mobile members primarily through the Apple “App Store” and the Android “Marketplace.” myYearbook’s iPhone and Android applications rank near the top of the “Free Social” categories and near the top of many key search terms.However, Apple and Google have changed their rating and search algorithms in the past without notice.Future changes to the rating and search algorithms by Apple or Google may impact myYearbook’s rating and search results, causing a drop in new mobile and application downloads and causing our business and operating results to suffer. Because we operate in a new and rapidly changing industry, it is difficult to evaluate our business and prospects. Offering social games and mobile applications constitute a new and rapidly evolving industry. The growth of these e industries and the level of demand and market acceptance of our games and mobile applications are subject to a high degree of uncertainty. We expect to continue to devote substantial resources to the development of our games and mobile applications, but there can be no assurances that we will continue to succeed in developing applications and games that appeal to existing non-paying and paying members or advertisers.For instance, we may encounter difficulty transitioning features that are or were successful on the web to applications and games developed for mobile platforms.Our future operating results will depend on numerous factors, many of which are beyond our control, including: 5 ● continued growth in the use of myYearbook.com, Quepasa.com and other social networks; ● changes in consumer demographics and public tastes and preferences; ● challenges working with wireless carriers, mobile platform providers and other mobile communications partners; ● challenges converting mobile users into users that pay for virtual currency or other virtual items ● increased engagement by existing users; ● our ability to generate revenue from users of mobile devices; ● our ability to launch new products and release enhancement that become popular; ● our ability to develop and maintain a scalable, high-performance technology infrastructure that can efficiently and reliably handle increased member usage, fast load times and the deployment of new features and applications ● the availability and popularity of other forms of entertainment; ● the worldwide growth of personal computer, broadband Internet and mobile device users, and the rate of any such growth; ● general economic conditions, particularly economic conditions adversely affecting discretionary consumer spending; and ● lawsuits by social gaming and other companies claiming that we misappropriated their intellectual property. Our ability to plan for development, distribution and promotional activities will be significantly affected by our ability to anticipate and adapt to relatively rapid changes in the tastes and preferences of our current and potential users. New and different types of entertainment may increase in popularity at the expense of social games and other mobile applications. A decline in the popularity of social games in general, or our games in particular, or our other mobile applications would harm our business and prospects. If any of our social games or mobile applications have programming errors or flaws, it could harm our reputation or decrease market acceptance of our games, which would harm our operating results. Our current or future social games and/or mobile applications may contain errors, bugs, flaws or corrupted data, and these defects may only become apparent after their launch, particularly as we launch new games and mobile applications and rapidly release new features to existing games and mobile applications under tight time constraints. We believe that if our users have a negative experience with our games, they may be less inclined to continue or resume playing or using our games and/or applications or recommend them to other potential users. Undetected programming errors, game defects and data corruption can disrupt our operations, adversely affect user experience, harm our reputation, cause our users to stop playing our games or using our mobile applications, divert our resources and delay market acceptance of our games, any of which could result in legal liability to us or harm our operating results. Because there are low barriers to entry in the social game industry, our competition could continue to increase. The social game industry is highly competitive, with low barriers to entry and we expect more companies to enter the sector and a wider range of social games to be introduced. Our competitors that develop social games for social networks vary in size and include publicly-traded companies such as Electronic Arts Inc./Playfish Inc. and The Walt Disney Company/Playdom Inc., and privately-held companies such as Zynga Inc.,Crowdstar, Inc., Popcap Games, Inc., Vostu, Ltd. and wooga GmbH. In addition, online game developers and distributors who are primarily focused on specific international markets,and high-profile companies with significant online presences that to date have not developed social games, such as Amazon.com, Facebook, Google Inc., Microsoft Corporation and Yahoo! Inc., may decide to develop social games.Some of these current and potential competitors have significant resources for developing or acquiring additional games, may be able to incorporate their own strong brands and assets into their games, have a more diversified set of revenue sources than we do and may be less severely affected by changes in consumer preferences, regulations or other developments that may impact the online social game industry. In addition, we have limited experience in developing games for mobile and other platforms and our ability to succeed on those platforms is uncertain.There can be no assurance that we will be able to compete successfully against current or future competitors or that our completion will not have a material adverse effect on our business. 6 Because many individuals are using devices other than personal computers to access the Internet, if users of these devices do not widely adopt solutions we develop for these devices, our business could be adversely affected. The number of people who access the Internet through devices other than personal computers, including smart phones, cell phones and handheld tablets or computers, has increased dramatically in the past few years and is projected to continue to increase.We have developed and provide our members with access to a mobile phone application. However, smart phones, cell phones and handheld tablets or computers generally have lower processing speed, power, functionality and memory than computers.As a result, our mobile phone application and games and similar applications we may develop in the future may not be compelling to users.In addition, each device manufacturer or platform provider may establish unique or restrictive terms and conditions for developers on such devices or platforms, and our games may not work well or be viewable on these devices as a result.As new devices and new platforms are continually being released, it is difficult to predict the problems that we may encounter in developing versions of its solutions for use on these alternative devices, and it may need to devote significant resources to the creation, support, and maintenance of such devices.Outside of the United States, where most active Quepasa.com members are, mobile devices are more widely used.Additionally, as new devices and new platforms are continually being released, it is difficult to predict the problems we may encounter in developing additional versions of our solutions for use on these alternative devices, and we may need to devote significant resources to the creation, support, and maintenance of such devices. If we are unable to develop additional mobile solutions to meet the needs of our members, our business could suffer. If we fail to enhance our existing services or develop and introduce new features in a timely manner to meet changing customer requirements, our ability to grow our business will suffer. Our social network depends in part on rapidly changing technologies, which will impact our capacity to attract new users. The widespread adoption of new Internet, networking, streaming media, or telecommunications technologies or other technological changes could require us to incur substantial expenditures to modify or adapt our operating practices or infrastructure. Our future success will depend in large part upon our ability to: ● identify and respond to emerging technological trends in the market; ● Develop mobile applications for our social games; ● develop content that attracts and allows us to retain large numbers of users; ● enhance our services by adding innovative features that differentiate our services from those of our competitors; ● acquire and license leading technologies; and ● respond effectively to new technological changes or new services announcements by others. We will not be competitive unless we continually introduce new services and content or enhancements to existing services and content that meet evolving industry standards and user needs. If we cannot address technological change in our industry in a timely fashion and develop services, our future results of operations may be adversely affected. The Internet and electronic commerce industries are characterized by: ● rapidly changing technology; ● evolving industry standards and practices that could render our website and proprietary technology obsolete; ● changes in consumer tastes and demands; and ● frequent introductions of new services that embody new technologies. Our future performance will depend, in part, on our ability to develop, license or acquire leading technologies and program formats, enhance our existing services and respond to technological advances and consumer tastes and emerging industry standards and practices on a timely and cost-effective basis. Developing website and other proprietary technology involves significant technical and business risks. We also cannot assure you that we will be able to successfully use new technologies or adapt our website and proprietary technology to emerging industry standards. We may not be able to remain competitive or sustain growth if we do not adapt to changing market conditions or customer requirements. Because we have international operations, we are exposed to foreign currency risks. Quepasa conducts business in countries outside of the United States and expects to generate material revenue outside of the United States, which exposes us to fluctuations in foreign currency exchange rates. We may enter into short-term forward exchange or option contracts to hedge this risk; nevertheless, volatile foreign currency exchange rates increaseour risk related to products purchased in a currency other than the currencies in which our revenue is generated.The realization of this risk could have a significant adverse effect on our financial results.There can be no assurance that these and other factors will not have an adverse effect on our business. 7 Because we are pursuing a strategy of seeking to commercialize our services internationally, we are subject to risks frequently associated with international operations, and we may sustain large losses if we cannot deal with these risks. We conduct our business in countries outside of the United States including having material operations in Mexico and Brazil.Moreoever, as we expand internationally beyond Latin America (and for myYearbook also in Latin America), we will be required to focus our business on unique local cultural differences which vary from country to country.While myYearbook.com intends to expand internationally, its features which operate successfully in the United States may not be attractive to users outside of the United States.If we are able to successfully develop international markets, we would be subject to a number of risks besides currency fluctuations, including: · Being able to attract users from countries with different local cultures; · recruiting and retaining talented and capable management and employees in foreign countries; · challenges caused by distance, language and cultural differences; · developing and customizing games and other offerings that appeal to the tastes and preferences of players in international markets; · competition from local game makers with significant market share in those markets and with a better understanding of player preferences; · protecting and enforcing our intellectual property rights; · negotiating agreements with local distribution platforms that are sufficiently economically beneficial to us and protective of our rights; · the inability to extend proprietary rights in our brand, content or technology into new jurisdictions; · implementing alternative payment methods for virtual goods in a manner that complies with local laws and practices and protects us from fraud; · compliance with applicable foreign laws and regulations, including privacy laws and laws relating to content; · compliance with anti-bribery laws including without limitation, compliance with the Foreign Corrupt Practices Act; · credit risk and higher levels of payment fraud; · currency exchange rate fluctuations; · protectionist laws and business practices that favor local businesses in some countries; · foreign tax consequences; · foreign exchange controls or U.S. tax restrictions that might restrict or prevent us from repatriating income earned in countries outside the United States; · political, economic and social instability; · higher costs associated with doing business internationally; · restrictions on the export or import of technology; and · trade and tariff restrictions. If we cannot manage these risks, we may sustain large losses. 8 If we are unable to implement payment gateways to our users, our results of operations will be adversely affected. We conduct our business in countries outside the United States and depend on payment gateways that are not as well developed as those in the United States where most people have Visa, MasterCard, PayPal, mobile payment or bank debit cards to use in paying for virtual goods and our services.Users of our social network in the countries we operate, outside of the United States, do not always have access to credit cards and other “typical” payment methodsour United States members have such as debit cards.If we are unable to implement payment gateways that provide end-users of our social network the ability to easily pay for services and related game transactions, our future results will be adversely affected. Additionally, our inability to collect and receive payments from these other sources will have an adverse effect on our business and results of operations. Because the technical operations of Quepasa.com are in Mexico, we are subject to social instability risks which could materially adversely affect our business and our results of operations. Because a material portion of Quepasa.com’s technical operations are conducted in Hermosillo, Mexico, our business is exposed to the risk of crime that is currently taking place in certain areas in Mexico.Recent increases in kidnapping and violent drug related criminal activity in Mexico, and in particular Mexican States bordering the United States, may adversely affect our ability to carry on business safely.Although Hermosillo has not been affected by these criminal activities, if it were to spread to Hermosillo it could affect our ability to do business there and our business could be adversely affected. If government regulation of the Internet increases, it may adversely affect our business and operating results. We may be subject to additional operating restrictions and regulations in the future. Due to the rapid growth and widespread use of the Internet, national and local governments are enacting and considering various laws and regulations relating to the Internet. Very recently in the United States, the Federal Communication Commission has issued proposed rules to regulate the Internet. Companies engaging in online search, commerce and related businesses face uncertainty related to future government regulation of the Internet. Sometimes, new laws and regulations while designed to protect consumers have unintended consequences. Furthermore, the application of existing laws and regulations to Internet companies remains somewhat unclear. Our business and operating results may be negatively affected by new laws, and such existing or new regulations may expose us to substantial compliance costs and liabilities and may impede the growth in use of the Internet. Internationally, we may also be subject to domestic laws regulating our activities in foreign countries and to foreign laws and regulations that are inconsistent from country to country. Political factors may cause governments to restrict Internet social networking usage as has occurred in the Middle East.We may incur substantial liabilities for expenses necessary to comply with these laws and regulations or penalties for any failure to comply. With respect to the subject matter of each of these laws, courts may apply these laws in unintended and unexpected ways.As a company that provides services over the Internet, we may be subject to an action brought under any of these or future laws governing online services. We may also be subject to costs and liabilities with respect to privacy issues. Further, it is anticipated that new legislation may be adopted by federal and state governments with respect to user privacy.Additionally, foreign governments may pass laws which could negatively impact our business or may prosecute us for our services based upon existing laws.The restrictions imposed by and cost of complying with, current and possible future laws and regulations related to our business could harm our business and operating results. If the New York State Attorney General or other regulator takes any action against us and if successful, it may result in us being required to change our e-mail marketing or other practices, or pay substantial fines, which could result in a future material adverse effect on our future operating results. We operate our business online, which is subject to extensive regulation by federal and state governments. Recently, we received a subpoena from the New York Attorney General seeking records relating to our operations including specific information regarding our e-mail marketing practices. We intend to co-operate and supply those documents we believe are directly relevant to the inquiry, although our attorneys have advised us that their inquiry is pre-empted by federal law in the absence of any deceptive acts. Our attorneys have further advised us that they do not believe our e-mail marketing involves any deceptive practices. However, we cannot assure you that the New York Attorney General will agree or that other regulators may not challenge aspects of our business. In such event, defending this or any other action would cause us to incur substantial expenses and divert our management's attention. If we are unsuccessful, we may have to change our e-mail marketing practices which could impair our ability to obtain new users. Any change in our email marketing or defense of a regulatory investigation or action could reduce our future revenues and increase our costs and adversely affect our future operating results. 9 If there are changes in regulations or user concerns regarding privacy and protection of user data, or we fail to comply with such laws, it could adversely affect our business. United States federal and state and international laws and regulations govern the collection, use, retention, sharing and security of data that we receive from and about our users.In some areas such as Europe, the laws relating to privacy are more stringent than in the United States.We have posted on our website our own privacy policies and practices concerning the collection, use, and disclosure of user data. Any failure, or perceived failure, by us to comply with our posted privacy policies or with any data-related consent orders, Federal Trade Commission requirements or orders, or other federal or state privacy or consumer protection-related laws, regulations or industry self-regulatory principles could result in proceedings or actions against us by governmental entities or others, which could potentially have an adverse effect on our business. Further, failure or perceived failure by us to comply with our policies, applicable requirements, or industry self-regulatory principles related to the collection, use, sharing or security of personal information, or other privacy or data protection-related matters could result in a loss of user confidence in us, damage to the myYearbook and/or Quepasa brand, and ultimately in a loss of users, and advertising partners, or which could adversely affect our business. In addition, various United States and international legislative or regulatory bodies may enact new or additional laws and regulations concerning data privacy and retention issues which could adversely impact our business. The interpretation and application of privacy, data protection and data retention laws and regulations are currently unsettled in the U.S.and internationally. These laws may be interpreted and applied inconsistently from country to country and inconsistently with our current data protection policies and practices. Complying with these varying international requirements could cause us to incur substantial costs or require us to change our business practices in a manner adverse to our business. If technologies are developed that block our email invitations to join myYearbook.com and Quepasa.com, we may be unable to obtain additional memberships. We send mass emails for our members to invite their friends to join our social network.We believe that our business will continue to rely on this method for attracting users in the foreseeable future. Unsuccessful email delivery could impact our ability to monetize our services. As a result, any email or ad-blocking technology could, in the future, adversely affect our business. Because of the global economic instability, our business could be harmed in a number of ways. Although there are some indications that the global economic downturn may be abating, a number of European countries have continued to have serious economic issues including problems related to their indebtedness. There can be no assurance that the solutions agreed upon to date will be fully implemented or successful. There could be additional global economic instability or another downturn. Such an environment creates several risks relating to our results of operations and prospects.We may experience decreased demand for our service and pressure to reduce our cost of operations.We may find that advertisers will reduce Internet advertising and/or users will reduce their purchases of virtual currency, which would reduce our future revenue.The benefits from cost reductions may take longer to fully realize and may not fully mitigate the impact of the reduced demand.Deterioration in the financial and credit markets heightens the risk of customer delay in payment.These events may result in a number of adverse effects upon us including reducing online access, failure to spend money on our games and a loss of advertising revenue. We face competition from traditional media companies, and we may not be included in the advertising budgets of large advertisers, which could harm our operating results. In addition to Internet companies, we face competition from companies that offer traditional media advertising opportunities. Most large advertisers have set advertising budgets, a portion of which is allocated to Internet advertising. We expect that large advertisers will continue to increase their advertising efforts on the Internet. If we fail to convince these companies to spend a portion of their advertising budgets on social media, our operating results would be harmed. If we fail to retain our key personnel, we may not be able to achieve our anticipated level of growth and our business could suffer. Our ability to compete and grow depends in large part on the efforts and talents of our employees. Such employees, particularly our executive officers, engineers for both web and mobile applications, and salespeople, are in high demand, and we devote significant resources to identifying, hiring, training, successfully integrating and retaining these employees.The loss of employees or the inability to hire additional skilled employees as necessary could result in significant disruptions to our business, and the integration of replacement personnel could be time-consuming and expensive and cause additional disruptions to our business. 10 If we cannot manage our growth effectively and expand our technology, we may not become profitable. Businesses which grow rapidly often have difficulty managing their growth. Because of our rapid growth, we need to expand our technology and data centers and our management by recruiting and employing experienced executives and key employees capable of providing the necessary support.We cannot assure you that our management will be able to manage our growth effectively or successfully and expand our technology and capacity as needed. Our failure to meet these challenges could cause us to lose money, traffic and user growth and your investment could be lost. Interruption, failure of our information technology and communications systems or our inability to scale our systems could hurt our ability to effectively provide our services, which could damage our reputation and harm our operating results. The availability of our services depends on the continuing operation of our information technology and communications systems. Any damage to or failure of our systems or our inability to scale our systems could result in interruptions in our service, which could reduce our revenue, and damage our brand. Our systems are vulnerable to damage or interruption from terrorist attacks, floods, fires, power loss, telecommunications failures, hurricanes, computer viruses, computer denial of service attacks or other attempts to harm our systems. Our data centers are subject to break-ins, sabotage and intentional acts of vandalism, and to potential disruptions if the operators of these facilities have financial difficulties. Some of our systems are not fully redundant, and our disaster recovery planning cannot account for all eventualities. The occurrence of a natural disaster, a decision to close a facility we are using without adequate notice for financial reasons, or other unanticipated problems at our data centers could result in lengthy interruptions in our service. Our headquarters and some of our operating locations are located in areas prone to natural disasters such as floods, hurricanes, tornadoes, snow storms or earthquakes. Adverse weather conditions, major electrical failures or other natural disasters in these major metropolitan areas may disrupt our business should our ability to host our site be impacted by such an event. Additionally, we operate in multiple geographic markets, several of which may be susceptible to acts of war and terrorism. Our business could be adversely affected should its facilities be impacted by such events. If we are unable to protect our intellectual property rights, we may be unable to compete with competitors developing similar technologies. Our success and ability to compete are often dependent upon internally developed software technology that we developed for our Quepasa.com website. While we rely on copyright, trade secret and trademark law to protect our technology, we believe that factors such as the technological and creative skills of our personnel, new service developments, frequent enhancements or our services and reliable maintenance are more essential to establishing a technology leadership position. There can be no assurance that others will not develop technologies that are similar or superior to our technology. Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy or otherwise obtain and use our technology, making it more difficult for us to compete. We are subject to intellectual property infringement claims, which could cause us to incur significant expenses, pay substantial damages and prevent service delivery. Companies in the Internet, social media technology and other industries may own large numbers of patents, copyrights, and trademarks and may frequently request license agreements, threaten litigation, or file suit against others based on allegations of infringement or other violations of intellectual property rights.Quepasa expects to face in the future, allegations that it has infringed the trademarks, copyrights, patents and other intellectual property rights of third parties, including its competitors and non-practicing entities. As we face increasing competition and as its business grows, we will likely face more claims of infringement. For example, on September 15, 2011, FotoMedia Technologies, LLC filed a lawsuit in the United States District Court for the District of Delaware againstmyYearbook, as well as Facebook, Inc., MySpace, Inc., Tagged, Inc. and Memory Lane, Inc. With respect tomyYearbook, the lawsuit seeks unspecified damages, injunctive relief, and attorney's fees based on the purported infringement of five patents, which pertain in general to systems and operations for the use and manipulation of digital photography on the Internet.myYearbookwas served with the complaint on September 20, 2011, and a responsive pleading is currently due for filing on November 21, 2011. It is too early in the process to identify the exposure toQuepasaor likely outcome of the litigation. Any claims of infringement could cause Quepasa to incur significant expenses and, if successfully asserted, could require that Quepasa pay substantial damages and prevent Quepasa from using licensed technology that may be fundamental to our business service delivery. Even if we were to prevail, any litigation regarding our intellectual property is generally very costly and time-consuming and diverts the attention of its management and key personnel from our business operations. We may also be obligated to indemnify our business partners in any such litigation, which could further exhaust our resources. Furthermore, as a result of an intellectual property challenge, we may be prevented from providing some of our services unless we enter into royalty, license or other agreements. We may not be able to obtain such agreements at all or on terms acceptable to us, and as a result, we may be precluded from offering some of our products and services. 11 We may require additional capital to meet our financial obligations and support business growth, and this capital might not be available on acceptable terms or at all. We intend to continue to make significant investments to support our business growth and may require additional funds to respond to business challenges, including the need to develop new games and features or enhance our existing games, improve our operating infrastructure or acquire complementary businesses, personnel and technologies.The Merger Agreement with myYearbook permitted us to raise up to $18 million, although we only raised $12,557,000. Accordingly, we may need to engage in equity or debt financings to secure additional funds. If we raise additional funds through future issuances of equity or convertible debt securities, our existing shareholders could suffer significant dilution, and any new equity securities we issue could have rights, preferences and privileges superior to those of holders of our common stock. Any debt financing we secure in the future could involve restrictive covenants relating to our capital raising activities and other financial and operational matters, which may make it more difficult for us to obtain additional capital and to pursue business opportunities, including potential acquisitions.Because of the difficult economy including the European debt crisis, it may be more difficult to raise the additional capital.We may not be able to obtain additional financing on terms favorable to us, if at all. If we are unable to obtain adequate financing or financing on terms satisfactory to us when we require it, our ability to continue to support our business growth and to respond to business challenges could be significantly impaired, and our business may be harmed. Failure of members to comply with existing or future laws and regulations could adversely affect our business. Although we devote substantial resources to member services and safety, users of the our websites have in the past and will in the future commit crimes against other members that they meet on the network or violate other laws in interacting with such members, impairing our brands and raising the prospect of litigation that may be costly to defend. If there are changes in accounting rules, our results of operations could be adversely affected. Quepasa prepares its consolidatedfinancial statements in conformity with accounting principles generally accepted in the U.S. These accounting principles are subject to interpretation by the Financial Accounting Standards Board, the Public Company Accounting Oversight Board, the SEC, the American Institute of Certified Public Accountants and various other bodies formed to interpret and create appropriate accounting policies. A change in these policies or a new interpretation of an existing policy could have a significant effect on our reported results or changes in presentation or disclosure, and may affect our reporting of transactions before a change is adopted, which in turn could have a significant adverse effect on our results of operations. If there is new tax treatment of companies engaged in Internet commerce, thismay adversely affect the commercial use of our marketing services and our financial results. Due to the global nature of the Internet, it is possible that governments might attempt to tax our activities.As the recession placed budgetary pressures on governments, it is possible that they may seek to tax all Internet sales including game usage and sale of virtual currency.New or revised tax regulations may subject us to additional sales, income and other taxes. We cannot predict the effect of current attempts to impose sales, income or other taxes on commerce over the Internet. New or revised taxes and, in particular, sales taxes, would likely increase the cost of doing business online, reduce Internet sales and decrease the attractiveness of advertising over the Internet. Any of these events could have an adverse effect on our business and results of operations. Risks Relating to Our Common Stock Because our stock price may be volatile due to factors beyond our control, you may lose all or part of your investment. Our operating results have been in the past, and in the future are likely to be, subject to quarterly and annual fluctuations as a result of numerous factors, including: ● changes in the growth rate of our members, ● changes in the usage of myYearbook.com and Quepasa.com by our members, ● independent reports relating to the metrics of our websites, ● our failure to generate increases in revenue, ● our failure to achieve or maintain profitability, ● actual or anticipated variations in our quarterly results of operations, ● announcements by us or our competitors of significant contracts, new services, acquisitions, commercial relationships, joint ventures or capital commitments, ● the loss of significant business relationships, ● changes in market valuations of similar companies, ● the loss of major advertisers, ● future acquisitions, ● the departure of key personnel, ● short selling activities, or ● regulatory developments. 12 In the past, following periods of volatility in the market price of a company’s securities, securities class action litigation has often been instituted. A securities class action suit against us could result in substantial costs and divert our management’s time and attention, which would otherwise be used to benefit our business. We may issue preferred stock without the approval of our shareholders, which could make it more difficult for a third party to acquire us and could depress our stock price. Our Board may issue, without a vote of our shareholders, one or more additional series of preferred stock that have more than one vote per share.This could permit our Board to issue preferred stock to investors who support our management and give effective control of our business to our management. Additionally, issuance of preferred stock could block an acquisition resulting in both a drop in our stock price and a decline in interest of our common stock. This could make it more difficult for shareholders to sell their common stock. This could also cause the market price of our common stock shares to drop significantly, even if our business is performing well. Because almost all of our outstanding shares are freely tradable, sales of these shares could cause the market price of our common stock to drop significantly, even if our business is performing well. As of November 17, 2011, we had35,148,172 shares of common stock outstandingof which our directors and executive officers beneficially own approximately12 million shares which are subject to the limitations of Rule 144 under the Securities Act. Most of the remaining outstanding shares, including almost all of the shares issuable upon the exercise of outstanding warrants and options are and will be freely tradable. In general, Rule 144 provides that any non-affiliate of Quepasa, who has held restricted common stock for at least six-months, is entitled to sell their restricted stock freely, provided that we stay current in our SEC filings.After two years, a non-affiliate may sell without any restrictions, even if we fail to stay current in our SEC filings. An affiliate of ours may sell after six months with the following restrictions: (i) we are current in our filings, (ii) certain manner of sale provisions, (iii) filing of Form 144, and (iv) volume limitations limiting the sale of shares within any three-month period to a number of shares that does not exceed the 1% of the total number of outstanding shares, or the average weekly trading volume during the four calendar weeks preceding the filing of a notice of sale. Because almost all of our outstanding shares are freely tradable beginning on the date of this prospectus and a number of shares held by our affiliates may be freely sold subject to Rule 144 limitation (although many of the shares recently sold to myYearbook shareholders are subject to certain restrictions on public sale which expire in April 2012), sales of these shares could cause the market price of our common stock to drop significantly, even if our business is performing well. USE OF PROCEEDS In connection with registration rights agreements with the selling shareholders, we are registering 798,961 shares of common stock and 1,479,948 shares of common stock underlying preferred stock issued to the selling shareholders.We will not receive any proceeds from the sale of the shares of our common stock offered for resale by the selling shareholders under this prospectus. 13 SELLING SHAREHOLDERS The following table provides information about the selling shareholders listing how many shares of our common stock they own on the date of this prospectus, how many shares offered for sale by this prospectus, and the number andpercentage of outstanding shares the selling shareholders will own after the offering assuming all shares covered by this prospectus are sold.Except as disclosed in this prospectus, the selling shareholders do not have any position, office, or material relationship with us or our affiliates within the past three years. The information concerning beneficial ownership has been taken from our stock transfer records and information provided by the selling shareholders.Information concerning the selling shareholders may change from time to time, and any changed information will be set forth if and when required in prospectus supplements or other appropriate forms permitted to be used by the SEC. We do not know when or in what amounts the selling shareholders may offer shares for sale. The selling shareholders may not sell any or all of the shares offered by this prospectus.Because the selling shareholders may offer all or some of the shares, and because there are currently no agreements, arrangements or understandings with respect to the sale of any of the shares, we cannot estimate the number of the shares that will be held by the selling shareholders after completion of the offering.However, for purposes of this table, we have assumed that, after completion of the offering, all of the shares covered by this prospectus will be sold by the selling shareholders. Unless otherwise indicated, the selling shareholders have sole voting and investment power with respect to their shares of common stock.All of the information contained in the table below is based upon information provided to us by the selling shareholders, and we have not independently verified this information.The selling shareholders may have sold, transferred or otherwise disposed of, or may sell, transfer or otherwise dispose of, at any time or from time to time since the date on which it provided the information regarding the shares beneficially owned, all or a portion of the shares beneficially owned in transactions exempt from the registration requirements of the Securities Act of 1933, which we refer to as the “Securities Act.” The number of shares outstanding and the percentages of beneficial ownership are based on35,148,172 shares of our common stock issued and outstanding and 1,479,948 shares of common stock underlying outstanding preferred stock (which vote on an as converted basis) as of November 17, 2011.For the purposes of the following table, the number of shares common stock beneficially owned has been determined in accordance with Rule 13d-3 under the Securities Exchange Act of 1934, which we refer to as the “Exchange Act,” and such information is not necessarily indicative of beneficial ownership for any other purpose.Under Rule 13d-3, beneficial ownership includes any shares as to which the selling shareholders have sole or shared voting power or investment power and also any shares which the selling shareholders have the right to acquire within 60 days of the date of this prospectus through the exercise of any stock option, warrant or other rights. Name No. of Securities Beneficially owned prior to offering No. of Securities To Be Offered No. of Securities Beneficially Owned After Offering % Beneficially Owned After Offering Brio Capital L.P. (1) - 0 Harvest Small Cap Partners, LP (2) % Harvest Small Cap Partners Master, LTD. (2) % Mexican & Americans Trading Together, Inc. (3) % Next View Capital LP - 0 Tradewinds Master Fund (BVI), Ltd. (4) - 0 Barry Honig - 0 Mr. Shaye Hirsh has investment and voting control of the securities held by the selling shareholder. Mr. Jeff Osher has dispositive and voting control over these securities. Mr. Alonso Ancira, a director of Quepasa, is also the Chairman of the Board of Directors of Altos Hornos de Mexico, S.A.B. de C.V., which we refer to as “AHMSA,” and MATT Inc. MATT, Inc. is a wholly-owned subsidiary of AHMSA. Grupo Acerero del Norte, S.A. de C.V., which we refer to as “GAN,” is the majority shareholder of AHMSA. Mr. Ancira is a shareholder of GAN. By virtue of his role as Chairman of the Boards of Directors of MATT, Inc. and AHMSA and his equity interest in GAN, Mr. Ancira may be deemed to beneficially own 1,333,333 shares owned by MATT, Inc., 2,000,000 shares issuable upon the exercise of warrants held by MATT, Inc. and 1,479,948 shares issuable upon conversion of Series A-1 owned by MATT, Inc. The shares being registered are shares of common stock underlying Series A-1. Messrs. Scott P. Peters and Robert W. Scannell have investment and voting control of the securities held by the selling shareholder. 14 PLAN OF DISTRIBUTION We are registering the shares of our common stock covered by this prospectus for the selling shareholders.The selling shareholders and any of their respective pledgees, donees, assignees and other successors-in-interest may, from time to time, sell any or all of their shares of common stock on the NYSE Amex or any stock exchange, market or trading facility on which the shares are then traded or in private transactions.These sales may be at fixed prices which may be changed, at market prices at the time of sale, at prices related to market prices or at negotiated prices.The selling shareholders may use any one or more of the following methods when selling shares: ● Ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; ● Block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; ● Purchases by a broker-dealer as principal and resale by the broker-dealer for its account; ● Privately negotiated transactions; ● Short sales; ● Broker-dealers may agree with the selling shareholders to sell a specified number of such shares at a stipulated price per share; ● Writing of options on the shares; ● A combination of any such methods of sale; and ● Any other method permitted pursuant to applicable law. The selling shareholders may pledge their shares to their brokers under the margin provisions of customer agreements.If a selling shareholder defaults on a margin loan, the broker may, from time to time, offer and sell the pledged shares. The selling shareholders or their respective pledgees, donees, transferees or other successors in interest may also sell the shares directly to market makers acting as principals and/or broker-dealers acting as agents for themselves or their customers.Such broker-dealers may receive compensation in the form of discounts, concessions or commissions from the selling shareholders and/or the purchasers of shares for whom such broker-dealers may act as agents or to whom they sell as principal or both, which compensation as to a particular broker-dealer might be in excess of customary commissions.Market makers and block purchasers purchasing the shares will do so for their own account and at their own risk.It is possible that a selling shareholder will attempt to sell shares of common stock in block transactions to market makers or other purchasers at a price per share, which may be below the then market price.The selling shareholders and any brokers, dealers or agents, upon effecting the sale of any of the shares offered in this prospectus, may be deemed to be “underwriters” as that term is defined under the Securities Act or the rules thereunder.In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. The selling shareholders, alternatively, may sell all or any part of the shares offered in this prospectus through an underwriter.No selling shareholder has entered into any agreement with a prospective underwriter and the selling shareholders have advised us that they have no plans to enter into any such agreement. The selling shareholders and any other persons participating in the sale or distribution of the shares will be subject to applicable provisions of the Exchange Act and the rules thereunder, including RegulationM.These provisions may restrict certain activities of, and limit the timing of purchases and sales of any of the shares by, the selling shareholders or any other such person.Furthermore, under RegulationM, persons engaged in a distribution of securities are prohibited from simultaneously engaging in market making and certain other activities with respect to such securities for a specified period of time prior to the commencement of such distributions, subject to specified exceptions or exemptions.All of these limitations may affect the marketability of the shares. 15 We have agreed to indemnify the selling shareholders including liabilities under the Securities Act or to contribute to payments the selling shareholders may be required to make in respect of such liabilities.If the selling shareholders notify us that they have a material arrangement with a broker-dealer for the resale of the common stock, then we would be required to amend the registration statement of which this prospectus is a part, or file a prospectus supplement to describe the agreements between the selling shareholders and the broker-dealer. We are paying all fees and expenses incident to the registration of the shares, excluding fees and disbursements of any counsel to the selling shareholders, brokerage commissions and underwriting discounts. The selling shareholders are responsible for complying with the applicable provisions of the Exchange Act and the rules thereunder including Regulation M in connection with their sales of shares of common stock under this prospectus. MATERIAL CHANGES There have been no material changes in our affairs whichhave occurred since the end of the latest fiscal year which have not been disclosed in a report on Form 10-Q or Form 8-K. LEGAL MATTERS The validity of the securities offered hereby will be passed upon for us by Harris Cramer LLP, Palm Beach Gardens, Florida. EXPERTS The consolidated financial statements of Quepasa Corporationincorporated by reference in this prospectus and registration statement for theyears ended December 31, 2010 and 2009 have been audited by Salberg & Company, P.A., an independent registered public accounting firm, as set forth in their reports incorporated by reference, and are included in reliance upon such report given on the authority of such firm as experts in accounting and auditing. Thefinancial statements for Insider Guides, Inc. (d/b/a myYearbook.com)included in this prospectus and registration statement for theyears ended December 31, 2010 and 2009 have been audited by ParenteBeard LLC, an independent registered public accounting firm, as set forth in their report appearing elsewhere herein, and are included in reliance upon such report given on the authority of such firm as experts in accounting and auditing. INCORPORATION OF CERTAIN INFORMATION BY REFERENCE The documents listed below are incorporated by reference into this registration statement: ● Our annual report on Form 10-K for the year ended December 31, 2010 filed on February 7, 2011; ● Our quarterly reports on Form 10-Q for the quarter ended March 31, 2011 filed on May 11, 2011, for the quarter ended June 30, 2011 filed on August 15, 2011 and for the quarter ended September 30, 2011 filed on November 14, 2011; ● Our current reports on Form 8-K filed on February 2, 2011, February 7, 2011, February 11, 2011, March 4, 2011, May 11, 2011, May 13, 2011, June 10, 2011, July 20, 2011, July 27, 2011, August 11, 2011,September 21, 2011, September 26, 2011, October 5, 2011, October 14, 2011 and November 10, 2011; ● Our Definitive Proxy Statement filed on April 14, 2011; ● The description of our common stock containedin a Registration Statement on FormS-3 filed on September 27, 2011, as amended or updated; and ● All documents subsequently filed pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act prior to the termination of the offering shall be deemed to be incorporated by reference into the prospectus.Also, all documents filed pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act subsequent to the filing date of the initial registration statement and prior to effectiveness shall be deemed to be incorporated by reference into the prospectus. 16 Any statement contained in a document incorporated or deemed to be incorporated by reference in this prospectus is modified or superseded for purposes of the prospectus to the extent that a statement contained in this prospectus or in any other subsequently filed document that also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. We will provide to each person, including any beneficial owner, to whom a prospectus is delivered, a copy of any or all of the information that has been incorporated by reference in this prospectus but not delivered with the prospectus.Our corporate address is www.quepasacorp.com. We are an Exchange Act reporting company and are required to file periodic reports on Form 10-K and 10-Q and current reports on Form 8-K. You may read and copy all or any portion of the registration statement or any other information, which we file at the SEC’s public reference room at treet, N.E., Washington, DC 20549. Please call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room.Also, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information that we file electronically with the SEC, including the registration statement.The website address is www.sec.gov. You may obtain a copy of any of our filings, at no cost, by writing or telephoning us at: 280 Union Square Drive New Hope, Pennsylvania 18938 (215) 862-1162 17 PRO FORMA FINANCIAL INFORMATION The following presents our unaudited pro forma financial information for the nine months ended September 30, 2011 and the year ended December 31, 2010.The pro forma statement of operations for the year ended December 31, 2010 gives effect to the proposed Merger of myYearbook into IG Acquisition Company, a wholly-owned subsidiary of Quepasa, and the completed acquisition of XtFt Games S/S Ltda or XtFt, the owner of substantially all of the assets of TechFront Desenvolvimento de Software S/S Ltda, a Brazilian company or TechFront, as if the Merger and acquisition, respectively, had occurred at January 1, 2010. The unaudited pro forma statement of operations for the nine months ended September 30, 2011 gives effect to the business combination of myYearbook as if the Merger had occurred at January 1, 2011. The unaudited pro forma balance sheet as of September 30, 2011 has been prepared as if the proposed Merger of myYearbook occurred on that date. As XtFt was formed in 2011, TechFront financial information was used in the preparation of the pro forma financial statements as the acquired company. The TechFront financial information does not necessarily reflect assets acquired and liabilities assumed by Quepasa when it purchased all outstanding XtFt common stock.The pro forma adjustments are based upon available information and certain assumptions that we believe are reasonable. The unaudited pro forma financial information is for informational purposes only and does not purport to present what our results would actually have been had these transactions actually occurred on the dates presented or to project our results of operations or financial position for any future period.You should read the information set forth below together with the unaudited significant notes and assumptions to the pro forma statements, and the Annual Report of Quepasa on Form 10-K for the fiscal year ended December 31, 2010, and the quarterly report of Quepasa on Form 10-Q for the nine months ended September 30, 2011, which is incorporated by reference in this prospectus, the audited financial statement of myYearbook for the years ended December 31, 2010 and 2009 included in this prospectus, the unaudited financial statements of myYearbook for the nine months ended September 30, 2011 included in this prospectus, and the audited financial statements of TechFront for the year-ended December 31, 2010 and 2009 including the notes thereto, included in the Form 8-K/A filed on May 13, 2011. 18 QUEPASA CORPORATION AND SUBSIDIARIES Unaudited Pro Forma Balance Sheet September 30, 2011 Historical Acquirer Acquiree Insider Pro formaAdjustments Combined Quepasa Guides, Inc. Debit Credit Pro forma ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ 1 3 $ - - 4 - Accounts receivable, net Notes receivable - current portion - Restricted cash - Other current assets Total current assets Goodwill - 3 Property and equipment, net Intangible assets - 3 Notes receivable - long-term portion - - - Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ Accrued expenses Accrued dividends - Deferred revenue Unearned grant income - Current portion of long-term debt - Total current liabilities Notes payable, net Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, Series A (4,490,794 shares authorized, 4,096,700 issued, and outstanding) liquidation preference $4,106,122 - 3 $
